NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1919
                                       __________

                                   SHAUN M. IRONS,
                                              Appellant

                                             v.

                       SOCIAL SECURITY ADMINISTRATION
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                          (D.C. Civil Action No. 2-18-cv-00999)
                     District Judge: Honorable Donetta W. Ambrose
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 2, 2020

                 Before: JORDAN, BIBAS and PHIPPS, Circuit Judges

                            (Opinion filed: January 10, 2020)
                                     ___________

                                       OPINION *
                                      ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

          Pro se appellant Shaun Irons appeals the District Court’s order dismissing his civil

action challenging the Commissioner of Social Security’s denial of Supplemental

Security Income (SSI) under the Social Security Act. For the reasons that follow, we will

affirm.

          In 2014, Irons filed an application for SSI. An Administrative Law Judge denied

the application. Irons appealed to the Appeals Council, which denied review on October

19, 2017. In its denial notice, the Appeals Council informed Irons that he was entitled to

challenge its decision by filing a complaint in the District Court, and that any such

complaint was required to be filed within 60 days. See 42 U.S.C. § 405(g) (establishing

60-day statute of limitations). Irons filed an untitled letter with the Appeals Council,

which it treated as a request for an extension of time to file a civil action. See 20 C.F.R.

§ 416.1482 (authorizing the Appeals Council to grant such extensions). On May 18,

2018, the Appeals Council extended Irons’s time to file a civil action for 30 days from

the date he received its order, which it assumed would be five days from the date the

order was issued. Thus, Irons was required to file his civil action on or before June 22,

2018.

          Irons filed a complaint in the District Court on July 26, 2018. The Social Security

Administration (SSA) filed a motion to dismiss the complaint as barred by the statute of

limitations. Irons did not respond to the SSA’s motion, and the District Court issued an

order to show cause why the action should not be dismissed. Irons again did not respond,
                                                2
and the District Court dismissed the complaint as untimely. Irons then filed a timely

notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise a plenary standard of

review. See Beauty Time, Inc. v. VU Skin Sys., Inc., 118 F.3d 140, 143 (3d Cir. 1997).

       We agree with the District Court’s conclusion that Irons failed to file his civil

action within the required time: the Appeals Council extended the deadline until June 22,

2018, but Irons did not file his complaint until July 26, 2018, more than a month after the

time expired. See generally Bowen v. City of New York, 476 U.S. 467, 479 (1986)

(ruling that § 405(g)’s statute of limitations is a condition on the waiver of the United

States’ sovereign immunity that must be strictly construed). While the time limitation

such forth in § 405(g) is subject to equitable tolling, see id. at 480, it is the plaintiff’s

burden to show that tolling is appropriate, see Courtney v. LaSalle Univ., 124 F.3d 499,

505 (3d Cir. 1997), and Irons did not present an argument for tolling in the District Court

and has not done so in his appellate brief.

       Accordingly, we will affirm the District Court’s judgment.




                                                3